Citation Nr: 1726976	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to irritable bowel syndrome with hiatal hernia and gastroesophageal reflux disease (GERD) and required medication for service-connected disabilities.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for a left hip disability.  

4.  Whether a timely substantive appeal was filed with respect to the January 2009 rating decision denying a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial rating in excess of 30 percent for PTSD with a mood disorder.  

6.  Entitlement to an increased rating for impingement syndrome of the right shoulder with acromioclavicular (AC) joint separation, currently rated as 10 percent disabling.  


7.  Entitlement to an increased rating for impingement syndrome of the left shoulder, currently rated as 10 percent disabling.  

8.  Entitlement to an increased rating for migraine headaches, currently rated as 30 percent disabling.  

9.  Entitlement to an increased rating for bilateral plantar fasciitis with plantar calcaneal spurs, currently rated as 30 percent disabling.  

10.  Entitlement to a total rating based upon individual unemployability (TDIU).  

11.  Entitlement to an effective date earlier than April 11, 2014, for the grant of a 30 percent rating for bilateral plantar fasciitis with plantar calcaneal spurs.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and sister


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991 and from February 1998 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2007, January 2009, May 2013, March 2014, July 2014, October 2014, and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2010, the Veteran appeared at hearing before a Decision Review Officer (DRO) at the RO.  

In December 2012, the Veteran filed a power of attorney in favor his current representative, thereby revoking the power of attorney then of record.  

In a September 2016 rating decision, service connection was granted for hearing loss.  This represents a complete grant of the benefit sought with respect to that issue.  

The issues of entitlement to service connection for obstructive sleep apnea, as well as the increased rating claims for bilateral plantar fasciitis with plantar calcaneal spurs, impingement syndrome of the right and left shoulder, headaches, and a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran does not have a current and chronic right hip disability.  

2.  The Veteran does not have a current and chronic left hip disability.  

3.  The Veteran timely filed a substantive appeal of the January 2009 rating decision denying a rating in excess of 10 percent for PTSD.  

4.  PTSD with a mood disorder and associated symptoms most nearly approximates occupational and social impairment with deficiencies in most areas.

5.  The Veteran's impingement syndrome of the right shoulder with AC joint separation is manifested by at least limited motion due to pain.  

6.  The Veteran's impingement syndrome of the left shoulder is manifested by at least limited motion due to pain.  

7.  It is factually ascertainable that an increase in the Veteran's bilateral plantar fasciitis with plantar calcaneal spurs occurred one year prior to the April 11, 2014 increased rating claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2016).

3.  The criteria for a timely filed substantive appeal of the January 2009 rating decision denying a rating in excess of 10 percent for PTSD have been met.  38 C.F.R. §§ 3.156(b), 20.202, 20.302 (2016).  

4.  The criteria for entitlement to an initial disability rating of 70 percent, but no higher, for PTSD, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

5.  The criteria for a rating of at least 20 percent for impingement syndrome of the right shoulder with AC joint separation have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, DC 5203-5201 (2016).  

6.  The criteria for a rating of at least 20 percent for impingement syndrome of the left shoulder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, DCs 5019-5203, 5201 (2016).  

7.  The criteria for entitlement to an effective date of April 11, 2013, for the grant of a 30 percent rating for bilateral plantar fasciitis with plantar calcaneal spurs have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service connection

A.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Analysis

The Veteran seeks service connection for a right hip and left hip disability.  He maintains that hip symptoms, to include pain, are a result of service or are secondary to service-connected disability.  

The Board notes that the Veteran had two periods of active service.  Service treatment records associated with both periods of active service are negative for a diagnosis of a hip disability.  

A June 1988 National Guard enlistment examination report shows that the lower extremities and musculoskeletal system were normal.  In addition, a March 1991 examination report during the first period of active service shows that the lower extremities and musculoskeletal system were normal.  Further, a May 1991 demobilization examination report at separation from the first period of active service shows that the lower extremities and musculoskeletal system were normal.  

Additionally, a March 1996 Reserve examination report shows that the lower extremities and musculoskeletal system were normal.  

The January 1998 service entrance examination for the second period of active service shows that the lower extremities and musculoskeletal system were normal.  In addition, findings reported with respect to the lower extremities on the September 2003 separation examination pertained to the knees and ankles, not the hips.  

Significantly, the July 2016 VA examiner determined that there was no diagnosis of a right or left hip disability.  The Board notes that a current disability is required in order to establish service connection on either a direct or secondary basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, the evidence does not show that the Veteran has had a chronic right or left hip disability at any time since he filed his claim for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The July 2016 VA examiner reported that although the Veteran had been seen and treated by physical therapy for 'hip pain,' the cause of hip pain was not established, noting examination was normal.  As a compensable chronic disability is not shown, the provisions of 38 C.F.R. § 3.317 are not applicable.  

Although the report of examination notes that the Veteran had had several treatments with acupuncture for back pain with right hip sciatica, the examiner reiterated that no specific separate right or left hip disability was diagnosed.  The Board notes that without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran is competent to report symptoms within the realm of his personal experience, such as hip pain.  Competence and credibility, however, are to be distinguished.  

In that respect, the July 2016 VA examiner stated that the pain the Veteran reported was out of proportion to physical findings.  It was noted that although the Veteran reported subjective severe pain with every motion during range of motion testing, he was able to walk and get in and out of a chair, actions requiring the same motions, with no report of pain.  Whether the inconsistency is due to a lack of cooperation, or due to slow cognitive processing as suggested in the July 2014 VA migraine examination report, the result is the same; a hip disability is not established.  

A chronic hip disability is not a simple medical condition that the Veteran is competent to diagnose.  Although his DD Form 214 reflects his military occupational specialty (MOS) was medical specialist, there is no indication that he has the level of specialized medical training that would enable him to competently address such complex medical matters.  Accordingly, he is not competent to diagnose a current right or left hip disability or offer an opinion with respect to etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In consideration of the evidence, the Board finds that the Veteran does not have a right or left hip disability.  In reaching a determination, the Board has afforded the July 2016 VA examination report the greatest probative value.  The report is persuasive as it is based upon objective findings, reliable principles, and sound reasoning. 

In sum, the evidence shows that the Veteran does not have a right or left hip disability.  As such, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is not warranted for a right hip disability or a left hip disability.  

II.  Timeliness of Substantive Appeal

A.  Laws and Regulations

An appeal to the Board consists of a timely-filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed Substantive Appeal.  See 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any claim adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected within the time specified, the RO's determination becomes final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  Once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

An extension of the 60-day period for filing a Substantive Appeal may be granted for good cause.  A request for such an extension, however, must be made in writing and must be made prior to expiration of the time limit for filing the Substantive Appeal.  See 38 C.F.R. § 20.303.  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303 (b), 20.304.  

B.  Analysis

The Veteran asserts that he filed a timely substantive appeal with the January 2009 rating decision denying a rating in excess of 10 percent for PTSD.  In that respect, in May 2009, the Veteran filed a NOD with the January 2009 rating decision denying a rating higher than 10 percent for PTSD.  

A July 2010 rating decision reflects that the rating was increased to 30 percent for PTSD with a mood disorder due to a general medical condition, and a statement of the case (SOC) was issued on July 12, 2010, which continued the 30 percent rating.  The Veteran's substantive appeal (VA Form 9) was received on September 16, 2010.  

In an October 2010 letter, the RO notified the Veteran that his September 2010 submission was not accepted as a timely appeal with respect to the January 2009 rating decision because it was submitted more than 60 days after the issuance of the SOC.  Thereafter, in December 2010, the Veteran filed a NOD with the 30 percent rating assigned for PTSD with a mood disorder in the July 2010 rating decision.  

Although a January 2011 RO letter acknowledged the NOD filed with the July 2010 rating decision, in a May 2011 letter, the RO stated that the December 2010 submission was not accepted as a valid NOD "Since this issue was still under appeal from the Statement of the Case (SOC), and we did not receive a timely Form 9."  Regardless, the Board, finds that additional evidence associated with claims file during the appeal period was new and material and precluded the January 2009 rating decision from becoming final.  See 38 C.F.R. § 3.156 (b)); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

In this regard, VA treatment records include a July 29, 2010, VA mental health record reflecting the Veteran's complaints of increased PTSD symptoms, noting that the Veteran stated 'I'm having horrible sleep problems now.'  Although functional change was noted to be stable, sign/symptom change was noted to be variable, and it was concluded that further treatment was required to decrease symptoms and increase functioning.  In addition, a July 6, 2010 record reflects that a Global Assessment of Functioning (GAF) score of 50 was assigned.  

The Board notes that the GAF scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  

The July 2010 VA treatment records were constructively of record during the appeal period and the evidence is new and material, particularly since the SOC issued earlier in July 2010 noted a GAF score of 53 was assigned on VA examination in June 2010, indicative of moderate symptoms.  Because the new and material evidence was not addressed by the RO during the appeal period associated with the January 2009 rating decision, the January 2009 rating decision did not become final.  Thus, the Board finds that a timely substantive appeal was received with respect to the increased rating claim for PTSD adjudicated in the January 2009 rating decision.  

Moreover, the Board construes the Veteran's submission in July 2008 noting he had lost his job due to PTSD and requesting a higher rating as a NOD with the initial 10 percent rating assigned following the grant of service connection for combat PTSD in a November 2007 rating decision.  

The Board notes that even if not construed as a NOD, VA treatment records associated with the file in September 2008 include a July 2008 mental health record noting that the Veteran had lost his job due to insubordination and creating a hostile work environment, and that he was struggling with anxiety and depression.  In addition, in August 2008, the Veteran filed an application for VA Vocational Rehabilitation.  

In view of the above, to include the July 2010 SOC and subsequent substantive appeal, the Board finds the appeal with respect to PTSD stems from the initial 10 percent rating assigned in the November 2007 rating decision.  

III.  Increased Rating

A.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Pursuant to DC 5203, impairment of the clavicle or scapula of the minor joint warrants a 10 percent evaluation with malunion or nonunion of the joint without loose movement.  A 20 percent evaluation is warranted for nonunion of the joint with loose movement, or dislocation of the joint.  38 C.F.R. § 4.71a.  

Pursuant to DC 5201, pertaining to limitation of motion of the arm, a 20 percent evaluation is warranted with motion of the arm limited to either at shoulder level or midway between the side and shoulder level.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

Under DC 9411, a 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  

B.  Analysis

1.  PTSD

The Veteran's combat-related PTSD with a mood disorder due to a general medical condition has been assigned a 30 percent rating.  He maintains that his psychiatric symptoms are worse than reflected in the 30 percent rating assigned.  

As reflected above, the appeal stems from the initial rating assigned in the November 2007 rating decision following the grant of service connection for PTSD.  The Board notes that the July 2010 rating decision reflects that the rating was increased to 30 percent, effective from the date of the claim in 2006.  

The Board has considered the Veteran's competent report of symptoms, to include depression, anxiety, irritability, isolation, and difficulty with motivation, concentration and sleeping, all of which result in impairment in occupational and social functioning.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximate to the criteria for a 70 percent rating throughout the appeal.  

Of particular significance in this case, the list of symptoms under the relevant rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). 

Equally important, as reflected in the July 2010 rating decision, the Veteran's mood disorder was determined to be related to his PTSD.  Moreover, VA treatment records reflect a diagnosis of depressive disorder, not otherwise specified, and an April 2011 record notes several medications were prescribed for his depression, anxiety, and PTSD.  The Board finds that anxiety and depressive symptoms cannot be separated from service-connected PTSD with a mood disorder due to a general medical condition in this case.  See 38 C.F.R. § 3.310 and Mittleider v. West, 11 Vet. App. 181 (1998).  As such, resolving any doubt in the Veteran's favor, all relevant signs and symptoms will be attributed to the service-connected PTSD with a mood disorder due to a general medical condition.

Lending support to the Veteran's assertions with respect to a higher rating is a June 2009 VA vocational assessment in which it was determined that an education program for the Veteran was not feasible, primarily due to severe PTSD symptoms, noting a recent GAF score of 45 was assigned.  In addition, VA treatment records in July 2010 reflect that further treatment was deemed necessary in order to decrease symptoms and increase functioning.  Further, an April 2011 VA treatment record notes the Veteran's report of having been the most depressed ever over the winter, and on the brink of suicide.  

In addition, a May 2011 Social Security Administration (SSA) MENTAL RESIDUAL FUNCTIONAL CAPACITY ASSESSMENT notes that PTSD was contributing to the Veteran's long history of vocational difficulties, to include chronic issues with managers, and that he had lost his job in 2008 due to posing a hostile threat to others.  It was noted that mental health treatment records in 2011 reflected that the Veteran was malodorous and had not been bathing much, and had difficulty being around other people.  

The assessment concluded that the Veteran did not finish what he started, did not get along well with authority, and did not deal well with stress or change.  Angry and violent tendencies were reported, and it was noted that he distrusted everyone around him.  Issues sustaining concentration were reported, and it was noted that hygiene and grooming would not meet expectations in some settings.

In addition, a June 2011 VA treatment record notes that although the Veteran had less anger since he stopped working, he was more depressed.  Further, a March 2014 VA treatment record notes the Veteran's report of having racing thoughts throughout the day, as well as increasing sleep difficulty with nightmares up to two times per week.  

The January 2014 VA examiner noted the Veteran's report of discomfort in restaurants and stores, and arguments between the Veteran and his wife were reported.  A full spectrum of PTSD symptoms and depressive symptoms linked to PTSD and service-connected skeletal problems were noted, and severe sleep difficulty was reported.  

Although the report of examination notes that PTSD and associated symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, the examiner reported that the Veteran was poorly groomed, and noted long response latencies.  In addition, symptoms were reported to include depressed mood, anxiety, suspiciousness, and mild memory loss, as well as crying spells linked to experiences during service.  

Further, a February 2016 VA mental health treatment record reflects that the Veteran was involved in an altercation with another individual at the gym in the previous year, that he had completed anger management classes, and that he was prescribed a trial of Seroquel.  In addition, a May 2016 VA treatment record notes that PTSD symptoms, to include hypervigilance, nightmares, intrusive memories of combat events, avoidance, numbing, and a quick startle response, greatly impaired the Veteran's social and interpersonal functioning.  

The 70 percent rating granted in this decision contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to PTSD with a mood disorder and associated symptoms.  38 C.F.R. § 4.1.  In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes occupational and social impairment with deficiencies in the relevant areas.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met for PTSD throughout the appeal period. 

Although a 70 percent rating is warranted, the Board finds that a rating in excess of 70 percent is not warranted at any time during the appeal.  Comparing his reported and documented psychiatric symptoms to the rating schedule, the Veteran does not manifest or nearly manifest the criteria for a 100 percent disability rating due to PTSD with a mood disorder and associated symptoms for any time during the appeal period.  The Veteran's PTSD with a mood disorder and associated symptoms do not result in total occupational and social impairment, or suggest other impairment commensurate with a 100 percent evaluation. 

The Board notes that GAF scores ranging from 45 to 61 have been assigned during the appeal.  VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluating psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014.  79 Fed. Reg. 45093 (Aug. 4, 2014).  

Although the RO certified the increased rating claim for PTSD with a mood disorder in June 2015, the certification was based upon an appeal of a March 2014 rating decision.  However, as reflected above, the Board finds that the appeal with respect to PTSD stems from the November 2007 rating decision, the appeal of which was perfected prior to August 4, 2014.  As such, the Board will consider the regulation prior to the change.  Regardless, an examiner's classification of the level of psychiatric impairment by a GAF score is for consideration but is not determinative of the percentage rating to be assigned.  

As noted above, a GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  A GAF score of 51 to 60 is indicative of moderate symptoms, or moderate difficulty in social, occupational, or school functioning. GAF scores from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

Although a September 2009 VA treatment record reflects a GAF of 45, and a July 2010 record reflects a GAF of 50, an October 2010 record shows that a GAF score of 51-60 was assigned.  Moreover, a January 2011 record reflects a GAF score of 61.  

In addition, records in April 2011 and June 2011 reflect that the Veteran was oriented with goal directed speech, and reported an improving mood.  Although a July 2011record reflects a somewhat restricted affect and a neutral mood, it was noted that he enjoyed playing with his grandchild, and was contemplating becoming a volunteer.  

Further, the May 2011 MENTAL RESIDUAL FUNCTIONAL CAPACITY ASSESSMENT notes that although PTSD contributed to the Veteran's vocational difficulties, it did not solely account for his difficulty.  It was noted that the Veteran stayed busy gardening, spending time on the computer, and working on automobiles.  No problem with concentration was reported, and it was noted that his best friend picked him up about twice a month to go fishing.  

Further, August 2011 VA treatment records reflect a GAF score of 60, and only a mildly irritable mood was reported.  It was reported that the Veteran was oriented with goal-directed speech, and stated that the reason he could not return to work was because of his morphine usage leading to failed drug screens.  In addition, he denied depression, and anxiety was noted to have greatly improved.  No hopelessness was noted, and no symptoms of mania or psychosis were reported.  Speech was normal and mood and affect were congruent.  No perceptual disturbance was reported and thought process and association were noted to be normal and coherent.  Insight and judgment were good, and memory was noted to be intact.  

The January 2014 VA examination report notes the Veteran had a couple of friends with whom he occasionally met.  In addition, a March 2014 VA treatment record reflects a GAF score of 60, and he denied anxiety and depression.  It was noted that the Veteran spent his time playing video games, that he reported his mood was good, and that he denied depression and anxiety symptoms.  In addition, it was noted that he continued to share his home with his wife, adult son, and adult daughter and four year old grandchild, who he cared for, at times.  No indication of psychotic process, gross cognitive impairment, obsessions, or compulsions was reported.  The examiner determined that the Veteran is capable of managing his financial affairs.  

As noted above, an April 2011 VA treatment record reflects the Veteran's report of having been on the brink of suicide; however, the evidence does not show intent or plan.  Regardless, even passive, intermittent suicidal ideation cannot be discounted.  In Bankhead v. Shulkin, No. 15-2404 (Vet. App., Mar. 27, 2017), the Court suggested that the Board must consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating.  

In that respect, an April 2011 VA treatment record notes no current suicidal or homicidal ideation.  The May 2011 SSA MENTAL RESIDUAL FUNCTIONAL CAPACITY ASSESSMENT reflects a determination that the Veteran was not a risk to self or others.  VA treatment records in August 2011 and August 2012 reflect that he denied suicidal or homicidal ideation, thoughts or plans.  The January 2014 VA examination report notes the Veteran had no current suicidal thoughts.  In addition, suicide risk assessments of record reflect that the Veteran was low risk for self-harm or suicide.  Thus, viewing the evidence holistically, as a finder of fact, the Board concludes that the evidence suggests that any of the Veteran's thoughts of suicidal ideation were fleeting and posed a very low risk of suicide.  

The Board finds that considering all the evidence of record, lay and medical, and resolving all reasonable doubt in the Veteran's favor, a 70 percent rating for PTSD with a mood disorder and associated symptoms is warranted.  However, the preponderance of the evidence is against a rating in excess of 70 percent and there is no further doubt to be resolved.  


2.  Right Shoulder

The Veteran seeks a higher rating for his service-connected right shoulder impingement syndrome with AC joint separation.  The 10 percent rating was assigned under hyphenated DC 5203-5201.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The August 2014 VA examination report reflects functional impairment with limited motion of the right shoulder due to pain based upon objective measurements.  Under DC 5201, the minimum rating for limitation of motion of the major or minor arm/shoulder is 20 percent.  38 C.F.R. § 4.71a, DC 5201.  The Veteran's right shoulder disability has been manifested essentially by at least painful motion.  This warrants a minimal compensable evaluation of 20 percent, under 38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Accordingly, an initial 20 percent rating is warranted for the service-connected impingement syndrome with AC joint separation of the right shoulder.  The issue remains, however, as to whether a rating in excess of 20 percent is warranted.  As discussed in the remand section below, the Board will consider entitlement to a higher rating after additional development on remand.  This intermediary grant of benefits will not prejudice the Veteran.

3.  Left Shoulder

The Veteran seeks a higher rating for his service-connected impingement syndrome of the left shoulder.  The 10 percent rating was assigned under hyphenated DC 5019-5203.  

Although DC 5019 refers to bursitis and DC 5203 refers to impairment of the clavicle or scapula, DC 5201 pertaining to limitation of the arm is also applicable.  As noted, under DC 5201, the minimum rating for limitation of motion of the major or minor arm/shoulder is 20 percent.  38 C.F.R. § 4.71a, DC 5201.  

The August 2014 VA examination report reflects functional impairment with limited motion of the left shoulder due to pain based upon objective measurements.  The Veteran's left shoulder disability has been manifested by at least painful motion.  This warrants a minimal compensable evaluation of 20 percent under 38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Accordingly, a 20 percent rating is warranted for the service-connected impingement syndrome of the left shoulder.  The issue remains, however, as to whether a rating in excess of 20 percent is warranted.  As discussed in the remand section below, the Board will consider entitlement to a higher rating after additional development on remand.  This intermediary grant of benefits will not prejudice the Veteran.

IV.  Effective Date

A.  Laws and Regulations

Generally, the effective date of a rating and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  See also Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims file.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2.

B.  Analysis

The Veteran asserts entitlement to an earlier effective date for the assignment of the 30 percent disability rating for his bilateral plantar fasciitis with plantar calcaneal spurs.  The Board notes that the July 2014 rating decision reflects that the RO combined the separate 10 percent disability evaluations for plantar fasciitis with plantar calcaneal spurs of each foot, and increased the disability evaluation to a single 30 percent rating, effective April 11, 2014, the date of the claim for an increase.  

In the Veteran's April 2014 claim, he noted severe pain and swelling when pressure was applied to his feet.  He added that he used custom orthotics.  

The July 2014 VA examination report reflecting bilateral plantar fasciitis and pes planus notes that the Veteran is issued new orthotics on an annual basis, and that flare ups of foot pain occur at least every six weeks.  In addition, it was noted that the Veteran was no longer able to jump due to foot pain, and that the duration of walking and standing was limited due to foot pain.  

The Court has held that evidence in a claimant's file which "demonstrates that an increase in disability was ascertainable" up to one year prior to a claim for VA compensation "should be dispositive on the question of an effective date for any award that ensues."  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).  Regarding when a factually ascertainable increase in disability occurs, the Board notes that the term "increase" means increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

A March 2013 VA treatment record reflects complaints of foot symptoms, and a May 2013 VA treatment record reflects the Veteran's complaints of increased pain and burning in both of his feet.  Although the impression was peripheral neuropathy of unknown etiology, involvement of the plantar aspects of both feet was reported.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that it is factually ascertainable than an increase in the service-connected bilateral foot disability occurred in the one year prior to the April 11, 2014 claim.  The evidence nevertheless does not establish that an effective date, prior to April 11, 2013 is warranted.  However, an effective date of April 11, 2013, one year prior to the date of receipt of a claim for an increase, is the proper effective date for the increased rating to 30 percent for the service-connected bilateral foot disability.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  


ORDER

Service connection for a right hip disability is denied. 

Service connection for a left hip disability is denied.  

A timely substantive appeal of the January 2009 rating decision was filed.  

An initial 70 percent rating for PTSD with a mood disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

A 20 percent rating for impingement syndrome of the right shoulder with AC joint separation, is granted, subject to the law and regulations governing the payment of monetary benefits.

A 20 percent rating for impingement syndrome of the left shoulder, is granted, subject to the law and regulations governing the payment of monetary benefits.  

An effective date of April 11, 2013 for the grant of a 30 percent rating for bilateral plantar fasciitis with plantar calcaneal spurs, is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The claims remaining on appeal are entitlement to service connection for obstructive sleep apnea, and increased ratings for bilateral plantar fasciitis with plantar calcaneal spurs, a right shoulder disability, a left shoulder disability, headaches, and a TDIU.  

With respect to service connection for obstructive sleep apnea, the Veteran asserts that it is related to service or secondary to service-connected disability, including irritable bowel syndrome with hiatal hernia and GERD, and PTSD, as well as required medications for service-connected disabilities, to include morphine.  The Board notes that the March 2015 VA opinion reflects that obstructive sleep apnea was diagnosed in May 2009 based upon a sleep study.  

Although the March 2015 VA opinion notes that medical literature showed no physiologic or biomechanical causal relationship between obstructive sleep apnea and GERD, hiatal hernia, or morphine use, internet articles submitted in April 2014 suggest that backup of stomach acid from GERD may produce spasms in the vocal cords (larynx), thereby blocking the flow of air to the lungs and causing apnea, and that opiates have significant effects on breathing during sleep.  In addition, and although the VA opinion notes risk factors associated with obstructive sleep apnea, the opinion does not indicate which of those risk factors, if any, apply to the Veteran.  Further, and although the January 2014 VA opinion notes no association between obstructive sleep apnea and PTSD, the opinion does not address the article submitted in June 2013 stating that most combat veterans with PTSD have a sleep disorder, including sleep apnea.  Based upon the foregoing, the evidence is not completely adequate for a determination.  As such, a new VA examination is warranted.  

With regard to the claims for higher initial ratings for impingement syndrome of the right and left shoulder, a new examination is needed for a medical opinion consistent with the United States Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Specifically, although a VA examination was conducted in August 2014 to evaluate the severity of these conditions, the examination report does not reflect the range of motion testing listed in the final sentence of § 4.59 (or indicate that such testing was not necessary).  Id., at 169-170.  Thus, a new examination is needed.

As for migraine headaches, the Board notes that the currently assigned 30 percent rating contemplates characteristic prostrating attacks occurring on an average of one a month.  The July 2014 VA examination report reflects very frequent and prolonged attacks of migraine occurring more than once a month lasting one to two days resulting in difficulty functioning and thinking clearly.  Although up to one week of time lost from work in the previous year was noted due to migraine, the Veteran is unemployed.  In addition, the report of examination notes that the Veteran was prescribed several medications for headache prevention, and a June 2009 VA vocational rehabilitation assessment reflects a determination that an employment program was not feasible noting not only PTSD but also daytime fatigue due to heavy medication.  In view of the above, the July 2014 VA examination report is not completely adequate as it is not clear whether the Veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability required for a higher rating.  As such, a new VA examination is warranted.  

With respect to the Veteran's service-connected bilateral foot disability, the Board notes that the Veteran was afforded a VA examination in July 2014.  However, a July 2016 VA postoperative record notes that the Veteran was status post right heel plantar fasciotomy, and a January 2017 VA treatment record notes he was recovering from left heel surgery.  As such, VA examination is warranted with respect to the current severity of the Veteran's bilateral plantar fasciitis with plantar calcaneal spurs.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

The Board notes that although the increased ratings granted in the decision above will result in a combined 100 percent rating throughout the appeal, TDIU could potentially be awarded on the basis of PTSD with a mood disorder alone, thereby entitling the Veteran to special monthly compensation at the housebound rate.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the claim for a TDIU will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since May 2015.  

2.  After completion of the above, schedule the Veteran for a VA obstructive sleep apnea examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed obstructive sleep apnea  is related to his active service, or is caused by or aggravated by service-connected irritable bowel syndrome with hiatal hernia and GERD, PTSD, or required medications for service-connected disabilities, to include morphine.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

In rendering the opinion, the examiner should address the article submitted in June 2013 suggesting that most combat veterans with PTSD have a sleep disorder, including sleep apnea, as well as the articles submitted in April 2014 suggesting that obstructive sleep apnea may be secondary to GERD and/or opiate use.  

A rationale for all opinions expressed should be provided.

3.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected right and left shoulder disabilities.  The claims file should be reviewed by the examiner and any necessary tests and studies should be performed.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

Accordingly, the examiner is asked to describe the severity, frequency, and duration of pain and any other associated symptoms, including any associated non-orthopedic manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

A rationale for all opinions expressed should be provided.

4.  Schedule the Veteran for a VA headaches examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is requested to provide commentary about the symptoms, severity, and effects of the Veteran's migraines and should provide an opinion as to whether the Veteran has very frequent completely prostrating and prolonged attacks of migraine productive of severe economic inadaptability.  

A rationale for all opinions expressed should be provided.

5.  Schedule the Veteran for a VA podiatric examination conducted by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to the severity and all symptomatology caused by and associated with bilateral plantar fasciitis with plantar calcaneal spurs.  

A rationale for all opinions expressed should be provided.

6.  After completion of the above, readjudicate the claims, to include consideration of whether the Veteran's PTSD with a mood disorder due to a general medical condition alone, renders him unable to obtain or maintain substantially gainful employment.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


